The seventy-fourth session of the General Assembly, as has been noted by most speakers from this rostrum, is being held amid an international context that is alarming in terms of peace, security and the protection of human rights. A number of developments are unfolding around the world before our very eyes: ill-founded ideologies that oppose humanism are emerging; intolerance is rising and people are increasingly espousing nationalist sentiments; sectarianism is intensifying and hate speech is becoming normalized; fanaticism and proselytism of all kinds are sweeping across the globe; national irredentism is resurging, and the arms race — a dismal part of our collective memory — is starting up again.
Those situations sometimes carry the real risk of armed confrontation between States. They give rise to legitimate fears and contribute to our naturally understandable uncertainties about the future of the world. We the peoples of the United Nations, represented here, can no longer continue to hide those fears and uncertainties. We the peoples of the United Nations, meeting here and deliberating honourably in this prestigious body, cannot countenance the seemingly methodical dismantling of the multilateralism upon which our fathers and grandfathers patiently built the post-war world — the same multilateralism upon which our hope now rests that one day humankind will become less selfish and more brotherly.
Moving with the tides of history enables us to see clearly. And, for us, moving with the tides of history means having a willingness to respect the diversity of our world, achieve mutual understanding among nations, build peace and friendship between peoples, achieve mutual tolerance with regard to cultures and practices, achieve brotherly solidarity and world peace, and, above all, steer clear of narrow interests and extremism as well as contempt for and hatred and rejection of others. What I said during the previous session (see A/73/PV.15) bears repeating: we all belong, without exception, to one unique human race. This divine human race, which was placed on Earth by Providence, is the only group to which we will ever belong, together in a community of destiny.
Four years ago in the General Assembly, the international community adopted an ambitious development agenda (resolution 70/1) to be implemented by 2030 — the 2030 Agenda for Sustainable Development — along with 17 Sustainable Development Goals. In my country, as part of our efforts to combat poverty, the Government implemented, following broad popular consultations, its national development plan 2018-2022. The plan places particular emphasis on universal access to health care, which is all the more important given the fact that two serious health dangers are now threatening to decimate entire populations on our continent and in our subregion.
The first is humanitarian assistance emorrhagic fever caused by the Ebola virus, which has struck the Democratic Republic of the Congo and has been declared a public-health emergency of international concern by the World Health Organization. Given the severity of the daily devastation that this outbreak is causing, the international community should mobilize its efforts like never before. It should proactively mobilize to provide significant support to the authorities of the Democratic Republic of Congo in their courageous combat against this merciless outbreak. It should mobilize to provide the real financial and human resources that are critical to a robust and effective response.
The second threat to health to which our populations are exposed today concerns the unrestrained — amid widespread indifference — spread of counterfeit medicines. Mafia- and criminal-run dispensaries are responsible for orchestrating this phenomenon and selling counterfeit medicines to the poorest of the poor. Greedy, lawless networks are dumping their product onto the wretched of the Earth. These counterfeit medicines and the dispensaries that produce them must be clearly declared public enemies by all without exception here at the United Nations, as this phenomenon is tantamount to a vile mass-poisoning agenda. For its part, my Government fully supports the African-led initiative, spearheaded by the Brazzaville Foundation, to convene in Lome, in partnership with the Government of the Togolese Republic, a summit of Heads of State devoted to that problem, which is affecting the foundations of life itself throughout the continent.
The Paris Agreement on Climate Change, which most of the speakers have mentioned, is in reality a lifeline for all of humankind. Notwithstanding the scepticism of some among us, we can never overstate the importance of all the vital forces of our era and all actors of goodwill in the world standing shoulder to shoulder in the combat that is under way against the threat of climate change. The truth is that we have little choice but to unite our efforts to try to stem the degradation of our natural environment and ward off the negative effects that it could have on the future of life on Earth and the survival of our own species. It is regrettable that this issue, of which every aspect is vital and which is affecting the future of humankind itself, is still the subject of perplexing differences of opinion, while the specific commitments made by Governments to the peoples of the world are not being met and continue to be plagued by a lack of funding.
I take this opportunity to recall the need, for the benefit of us all, to operationalize the Congo Basin Blue Fund, an initiative of President Denis Sassou Nguesso and his peers in Central Africa that aims to protect the world’s second-largest “green lung”, and which today constitutes a major complement to global policies on ecosystem conservation. Without an environment of peace, security and stability, it is futile to hope that we will achieve the Sustainable Development Goals that we have set here and which I just mentioned. Without those conditions and without peace, it is futile to hope to achieve the development of States, the prosperity of nations and the happiness of peoples.
That is why my country, which chairs the International Conference on the Great Lakes Region and which has always shouldered its share of responsibility for peacebuilding in this geographical area, welcomes the positive developments in the Democratic Republic of the Congo, with the successful holding of elections, the establishment of a new Parliament and the formation of a new Government. All of that is unfolding in a context of peace, reinforced by a strong will for national reconciliation. In the Central African Republic, where peace is also on the agenda, we welcome the tireless efforts of President Faustin Archange Touadera to restore security in all the provinces of that country. The difficult negotiations held in Khartoum between the Government and 14 armed groups, under the auspices of the African Union and the United Nations, as well as the signing in Bangui of the Political Agreement for Peace and Reconciliation in the Central African Republic, clearly reflect the determination of political actors to build peace and move towards genuine reconciliation.
The international community must without hesitation assist the Central African Republic in completing the difficult process of disarmament, demobilization, reintegration and repatriation currently under way. The international community must support that country in rebuilding its army, which is not just the backbone of the State, but also a factor of national unity and social cohesion.
Concerning Libya, my country chairs the corresponding African Union High-level Committee, on the quest for peace in that country. We cannot but deplore the fact that fighting has resumed in Tripoli and that the situation is at an impasse, which shows that the efforts undertaken to date have not sufficed to bring about a lasting settlement of the crisis. We must therefore continue to take action without ever becoming discouraged. We must act in a collective, cohesive and coordinated way, with perseverance and our sole aim being to put an end to the fighting, to resume dialogue and initiate national reconciliation. Clearly, only a comprehensive ceasefire and a definitive cessation of hostilities can set the stage for inclusive dialogue ahead of general elections, with a view to the restoration of constitutional order.
That has been the sole agenda of the African Union High-Level Committee from the very outset. We consider it to be an agenda of common sense and reason. It is specifically this type of agenda, this frank and sincere approach, that made it possible to end the crisis in neighbouring Sudan. That was a positive outcome, which we welcome here, and one that in a way was the result of the ancient African tradition of palaver — a process that, as everyone knows, is based on reflection and wisdom. Thirty years ago, with the fall of the Berlin Wall and the end of communism, many of us dreamt of a world that would finally see an end to injustice related to the antagonisms and complex history of the post-war period. Just like Francis Fukuyama, an eminent thinker, we, too, had hoped that the end of the Cold War would equally mean an end to the absurd hatred among nations, especially those bold nations that together made the sacrifice of countless lives to defeat the Nazi scourge.
Thirty years after the end of Cold War, it is evident that the yoke of the embargo continues to weigh heavily on Cuba and its people, that generous people who are often considered to be a positive model for cultural mixing between the peoples of Africa, Europe and America. Just like the country currently hosting us, Cuba also is a harbinger of the sociological makeup and image of the world to come. On behalf of the Republic of the Congo, I urge those responsible to do away with this anachronism, demonstrate political courage and simply and definitively lift the embargo, in a spirit of reconciliation. This should be done in the name of peace and friendship among peoples and of the Charter of the United Nations.
It cannot be overstated that today more than ever the United Nations needs to be rejuvenated. Indeed, the structural changes and sociological transformations that have arisen in the world since the advent of the third millennium, the emergence of new forces on the international stage, the emancipation of mindsets and the shift in mentalities today require an intelligent, deft restructuring of our Organization so as to make of the United Nations a truly meaningful mechanism for the benefit of humankind in all of its diversity, a mechanism that is better tailored to reflect the requirements of our time. For that reason, the thorny question of reforming the United Nations and its Security Council remains vital to our future. We cannot indefinitely continue to ignore or sidestep this issue without ultimately betraying the magnanimous spirit of our Organization’s founding fathers. It is a question of justice and equity, and it is our responsibility to history.